Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 35-40 been renumbered 36-41.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-4rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent is directly related to pairing a first computing device with a second computing device using audio communication channels (col. 1 lines 51-53).
Application No. 17/373,305
U.S. Patent No. 11,062,296 B2
21. (New) A computing system configured to pair computing devices using audio communication channels, comprising: one or more processors; and one or more non-transitory computer readable media that collectively store instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: broadcasting, by a first computing device, a first audio token comprising a first computing device identifier over one or more audio frequency channels at one or more specified intervals, wherein the first computing device simultaneously broadcasts the first audio token while listening for one or more additional tokens; receiving, by the first computing device, a second audio token from a second computing device; and initiating, by the first computing device, a transfer of data with the second computing device based at least in part on the second audio token. 
1. A computing system configured to pair computing devices using audio communication channels, comprising: one or more processors; and one or more non-transitory computer readable media that collectively store instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: broadcasting, by a first computing device, a first audio token comprising a first computing device identifier over one or more audio frequency channels at one or more specified intervals, wherein the first computing device simultaneously broadcasts the first audio token while listening for one or more additional tokens; activating, by the first computing device, a first microphone component to listen for audio inputs via the one or more audio frequency channels at the one or more specified intervals; receiving, by the first computing device, a second audio token from a second computing device via the first microphone component; and initiating, by the first computing device, a transfer of data with the second computing device based at least in part on the second audio token. 
36. (New) A computer-implemented method to pair computing devices via audio communication channels, comprising: receiving, by one or more processors from a merchant computing device, transaction details; receiving, by the one or more processors from a user computing device, a merchant audio token associated with the merchant computing device, the merchant audio token received by the user computing device from the merchant computing device via one or more audio frequency channels; receiving, by the one or more processors from the merchant computing device subsequent to receiving the transaction details, a user audio token associated with the user computing device, the user audio token received by the merchant computing device from the user computing device via the one or more audio frequency channels; and initiating, by the one or more processors, one or more payment transactions in association with the transaction details and the user computing device. 
15. A computer-implemented method to pair computing devices via audio communication channels, comprising: receiving, by one or more processors from a merchant computing device, transaction details; receiving, by the one or more processors from a user computing device, a merchant audio token associated with the merchant computing device, the merchant audio token received by the user computing device from the merchant computing device via one or more audio frequency channels; receiving, by the one or more processors from the merchant computing device subsequent to receiving the transaction details, a user audio token associated with the user computing device, the user audio token received by the merchant computing device from the user computing device via the one or more audio frequency channels; associating, by the one or more processors, the transaction details previously received from the merchant computing device with the user computing device based at least in part on the merchant audio token received from the user computing device; and initiating, by the one or more processors, one or more payment transactions in association with the transaction details.
38. (New) One or more non-transitory computer readable media that collectively store instructions that when executed by one or more processors cause the one or more processors to perform operations, the operations comprising: broadcasting, by a first computing device, a first audio token comprising a first computing device identifier over one or more audio frequency channels at one or more specified intervals, wherein the first computing device simultaneously broadcasts the first audio token while listening for one or more additional tokens; receiving, by the first computing device, a second audio token from a second computing device via the first microphone component; and initiating, by the first computing device, a transfer of data with the second computing device based at least in part on the second audio token.
17. One or more non-transitory computer readable media that collectively store instructions that when executed by one or more processors cause the one or more processors to perform operations, the operations comprising: broadcasting, by a first computing device, a first audio token comprising a first computing device identifier over one or more audio frequency channels at one or more specified intervals, wherein the first computing device simultaneously broadcasts the first audio token while listening for one or more additional tokens; activating, by the first computing device, a first microphone component to listen for audio inputs via the one or more audio frequency channels at the one or more specified intervals; receiving, by the first computing device, a second audio token from a second computing device via the first microphone component; and initiating, by the first computing device, a transfer of data with the second computing device based at least in part on the second audio token. 


Claims 22-35, 37, 39-41 of current application corresponds with claims 2-14, 16, 18-20 of the issued patent, and therefore are rejected under nonstatutory double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649